Citation Nr: 0706878	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2003 for the grant of service connection for diabetes 
mellitus.  

2.  Entitlement to an effective date earlier than June 1, 
2003 for the grant of service connection for coronary artery 
disease (CAD) as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
diabetes mellitus type 2 with retinopathy, peripheral 
neuropathy, and peripheral vascular disease associated with 
herbicide exposure, with a 20 percent evaluation, effective 
June 1, 2003, and CAD, secondary to diabetes mellitus, with a 
100 percent evaluation, effective June 1, 2003.  

The veteran testified before the undersigned at a 
videoconference hearing in December 2005.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The veteran submitted a claim for pension benefits in 
July 1998.   

2.  On June 1, 2004, VA received the veteran's initial claim 
for entitlement to service connection for diabetes.  

3.  A February 2005 rating decision granted service 
connection for diabetes mellitus and CAD as secondary to 
diabetes mellitus.  The grants of service connection were 
effective June 1, 2003.  



CONCLUSION OF LAW

The criteria for effective dates earlier than June 1, 2003 
for the grants of service connection for diabetes mellitus 
and CAD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide VCAA notice of the laws and regulations governing 
effective dates if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In this case, as will be discussed further below, 
the veteran's claims for earlier effective dates are being 
denied as a matter of law, thus, he is not prejudiced by the 
lack of VCAA notice in regard to these claims.  

The Court has more recently held that once service connection 
is granted the claim is substantiated and further VCAA notice 
on downstream questions, such as the effective date of the 
grant, is not required.  Dingess v. Nicholson, 19 Vet App 473 
(2006).

Further, the veteran has argued that his claims for earlier 
effective dates for the grants of service connection for 
diabetes mellitus and CAD are warranted based on the evidence 
of record.  He has not identified the existence of any 
additional evidence or argued that there are any 
developmental deficiencies in the current record.  The 
resolution of the claims turns on the application of relevant 
law and regulations governing effective dates for service 
connection to the evidence already associated with the claims 
file.  Accordingly, there is no prejudice to the veteran in 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(b) (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

A claim for pension may be considered to be a claim for 
compensation.  38 C.F.R. § 3.151(a).  At the same time, VA is 
not required by law to treat a veteran's claim for pension as 
a claim for compensation.  See Stewart v. Brown, 10 Vet. App. 
15, 18 (1997) (no evidence of intent to claim service 
connection within veteran's non-service connected pension 
claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
(the operative word "may" in the regulation, clearly 
indicates discretion).  

In June 1998 the veteran's representative submitted an 
informal claim for pension.  This is the first communication 
from the veteran or his representative in the claims file.  
Thus, no claim for service connection for diabetes or CAD was 
received within one year of separation from service.  

The veteran filed a formal claim for non-service connected 
pension in July 1998.  In that claim he listed the sickness, 
disease, or injuries for which his claim was being made as 
arthritis of both knees, arthritis of the hands, fingers, and 
arms, and diabetes.  A February 1999 rating decision granted 
entitlement to non-service connected pension.  The 
disabilities contemplated in that award included both 
diabetes mellitus and CAD.  

The veteran and his representative have argued that the July 
1998 claim for pension should be construed as a claim for 
compensation, and service connection should be granted 
effective that date, pursuant to the Nehmer line of cases:  
the final Stipulation and Order in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), the specific guidance describing the Stipulation 
and Order setting forth VA's ongoing responsibilities for 
further rulemaking and disability payments to class members 
provided in Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class 
action Order in Nehmer v. United States Veterans 
Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 
2000), and Nehmer et. al. v. Veterans Administration of the 
Government of the United States, 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).   This line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.  

In August 2003, VA published regulations to implement these 
orders.  A Nehmer class member is defined as a veteran who 
has a covered herbicide disease.  38 C.F.R. § 3.816(b)(2)(i).  
The term "covered herbicide disease" includes type II 
diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i).  The 
regulation applies to claims for disability compensation for 
the covered herbicide disease that were either pending before 
VA on May 3, 1989, or were received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c).  VA issued 
regulations creating a presumption of service connection for 
diabetes mellitus, type II, effective May 8, 2001.  66 Fed. 
Reg. 23,166 (May 8, 2001).  

If a claim for disability compensation for the covered 
herbicide disease was either pending before VA on May 3, 
1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received or the date disability arose.  
38 C.F.R. § 3.816(c)(2).  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability.  38 C.F.R. 
§ 3.816(c)(2)(i).  

As noted above, the first communication from the veteran or 
his representative is the June 1998 informal claim for 
pension, followed by the July 1998 formal claim.  Thus, there 
could not have been a claim for an herbicide covered disease 
pending on May 3, 1989.  

The claims file includes no communication from the veteran 
between the July 1998 claim for non-service connected pension 
and the June 2004 claim for service connection for diabetes.  
Thus, the question is whether or not the July 1998 claim for 
pension amounts to a claim for service connected disability 
compensation for diabetes so as to warrant an earlier 
effective date under 38 C.F.R. § 3.816.  In this regard, the 
pivotal issue is whether the veteran expressed "an intent to 
apply for compensation for the covered herbicide 
disability."  38 C.F.R. § 3.816(c)(2)(i); see Stewart at 18.  

While the veteran listed diabetes on his July 1998 claim for 
pension, that claim did not indicate that it was a claim for 
service connection.  Rather, the veteran left blank items 19, 
20, and 21 of Form 21-526, Veteran's Application for 
Compensation or Pension, pursuant to the instructions, "Skip 
items 19, 20, and 21 if you are not claiming compensation for 
a service connected disability."  Rather, the veteran filled 
out portions of the form that included instructions that they 
were to be completed, "only if you are applying for non-
service connected pension."  Thus, there is no indication 
that the veteran intended to claim service connection for 
diabetes, but rather intended to claim non-service connected 
pension benefits.  This finding is bolstered by the informal 
claim for pension submitted by the veteran's representative, 
in which he indicated that the June 1998 letter was an 
informal claim for pension, but left blank a line which would 
have indicated that the letter acted as an informal claim for 
compensation.  

Further, while VA medical records from March 1998 to August 
1998 reflect diagnoses of and treatment for diabetes, none of 
these records include an opinion regarding an etiological 
relationship between diabetes and service.  The Board notes 
that the mere presence of medical evidence in the record 
showing a diagnosis of diabetes could not constitute an 
implied claim for service connection.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  

In addition, at VA examination to evaluate the veteran's 
pension claim in December 1998, the veteran specifically 
denied any service connected injuries in service, and 
indicated that he was reporting to file for a non-service 
connected disability.  At no time during the processing of 
the pension claim did the veteran assert or allege that his 
diabetes was related to service.  

The Board has considered the veteran's testimony, at the 
December 2005 hearing, that he intended to claim service 
connection when he filed his claim in July 1998, however, as 
discussed above, all of the evidence of record indicates that 
the veteran intended to file a claim for non-service 
connected pension, and not service connection.  

The Board has also considered the veteran's argument that he 
did not know the difference between pension and compensation 
at the time he filed the July 1998 claim.  However, the Board 
notes that he was not unaided in his application, as a state 
service officer from the North Carolina Division of Veterans 
Affairs (the veteran's representative at the time), initially 
filed an informal claim for pension on his behalf in June 
1998 and was the designated representative at the time of 
filing of the formal claim in July 1998.  38 C.F.R. § 20.602.  
Moreover, the veteran did not respond to the February 1999 
rating decision which encompassed only the claim for non-
service connected pension and entitlement to special monthly 
pension, and did not communicate an intention to claim 
service connection until June 2004.  

The application he completed specified that there was a 
difference between service connection and non-service 
connection claims.

While the record does not reflect that the veteran had 
previous experience with the process for filing a claim for 
service connection, he should have been aware of the 
difference between service connected and non-service 
connected benefits.  The Board finds that, considering the 
evidence of record, the veteran's assertion that he did not 
know the difference between compensation and pension is 
insufficient to demonstrate an intent to file a claim for 
service connection in July 1998.  See Stewart at 19.  

Thus, there was no claim for service connection for diabetes 
received by VA between May  3, 1989 and May 8, 2001, and 
entitlement to an earlier effective date on the basis of 
38 C.F.R. § 3.816(c)(2) is not warranted.  38 C.F.R. § 3.151.  

The Board also notes that entitlement to an earlier effective 
date for CAD is not warranted under this regulation, as CAD 
is not a covered herbicide disease.  38 C.F.R. §§ 3.309, 
3.816(b)(2).  

The VA treatment records included diagnoses of diabetes and 
CAD in March 1998.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or the date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  
The provisions of this regulation apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  As the July 1998 pension claim did 
not demonstrate an intent to seek service connection, an 
earlier effective date cannot be established on the basis of 
this regulation.  38 C.F.R. § 3.157(b)(1).  

The Board has also considered the application of 38 C.F.R. 
§ 3.114, which addresses changes of law.  This regulation 
states that benefits may be authorized from the effective 
date of the law when the veteran's claim is received within 
one year of the change of law.  38 C.F.R. § 3.114(a)(1).  In 
this case, the law in question is 38 C.F.R. § 3.309(e), which 
changed on May 8, 2001 to add diabetes mellitus, type II, to 
the list of presumptive disease associated with herbicide 
exposure.  

The claim of entitlement to service connection for diabetes 
was not received until June 1, 2004.  However, if a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

As the claim for service connection was received on June 1, 
2004, more than a year after the May 8, 2001 change in law, 
as a matter of law, the effective date can be no earlier than 
one year prior to the request for service connection, June 1, 
2003.  38 C.F.R. § 3.114(a)(3).    

After consideration of all the evidence of record, finding no 
claim for service connection prior to June 1, 2004, the Board 
finds that it is legally precluded from granting effective 
dates earlier than June 1, 2003 for the grants of service 
connection for diabetes mellitus and CAD.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.114, 3.400(b); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (the claim should be 
denied as a matter of law if the law, and not the evidence, 
is dispositive).  


ORDER

Entitlement to an effective date earlier than June 1, 2003 
for the grant of service connection for diabetes mellitus is 
denied.  

Entitlement to an effective date earlier than June 1, 2003 
for the grant of service connection for coronary artery 
disease (CAD) as secondary to diabetes mellitus is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


